Case 1:19-cv-05960-NRB Document 59 Filed 05/27/20 Page 1 of 2

MARCUS & CINELLI

P

May 27, 2020

VIA ECF

Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street, Courtroom 21A
New York, NY 10007-1312

Re: Stewart v. Stewart
Case No. 19-cv-05960

Dear Judge Buchwald:

This letter responds to Ms. Kaufman’s May 13" e-mail requesting a proposed revised
scheduling order. In light of the continued restrictions due to the Covid-19 pandemic, we do not
believe we can yet conduct depositions or safely travel, which obviously inhibits our ability to
proceed with essential discovery at this time. We thereby request that submission of proposed
revised orders be delayed until restrictions are lifted and there is a clear direction as to how in-
person discovery can be handled.

Plaintiff further wishes to report that the parties have taken seriously the Court’s
suggestion to make efforts to resolve the case through settlement. We have requested
cooperation from defense counsel in identifying property that has been offered by defendant,
but that request has apparently derailed discussions. As such, we believe it would be helpful if
the Court would schedule a conference to assist the parties in moving forward with these
discussions, and accordingly make that request.

Thank you for your attention to this matter.

Very truly yours,

| Nv Pees C. a

David P. Marcus
1

8416 Main Street, Williamsville, NY 14221
Phone: 716-565-3800 ~ Fax: 716-565-3801 ~ www.marcuscinelli.com
Case 1:19-cv-05960-NRB Document 59 Filed 05/27/20 Page 2 of 2

DPM::cac

ce: Edward P. Yankelunas, Esq. (via ECF)
Catherine Pastrikos Kelly, Esq. (via ECF)
David B. Grantz, Esq. (via ECF)
Javier M. Lopez, Esq. (via ECF)
